Citation Nr: 1530827	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under Chapter 17, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had served from September 1976 to July 1978.  This period of service has been characterized by the US Army as "under conditions other than honorable". 

This matter comes before the Board of Veterans' Appeals on appeal from a January 2012 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi that determined the character of the appellant's discharge from service was a bar to VA benefits.

The RO had issued decisions in April 1997 and April 2008 in which it determined that the appellant's character of discharge was a bar to VA benefits.  The appellant did not submit a notice of disagreement with the decision.  It appears that relevant service treatment records were received on the day of the April 2008 decision.  These pertain to a reason the appellant gave for going AWOL and were in existence at the time of the prior decisions.  As such VA will adjudicate the appeal without the need for new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2014).

The appellant failed to report for a requested RO hearing in June 2014.  Later that month he requested that the hearing be rescheduled and he be afforded a hearing by telephone.  The RO subsequently advised him that it was not possible to schedule telephone hearings, but that if he wanted a hearing before the RO or Board, he should advise the RO.  There is no indication that he responded.  The RO has satisfied its duty to afford the appellant the opportunity for a hearing.  The appellant will have the opportunity to request a hearing while the appeal is in remand status.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The appellant will be advised, if he needs to take further action.


REMAND

The appellant essentially contends that there were compelling circumstances for his long absence without leave.  He contends that his vision was deteriorating and he was not getting adequate treatment through the service department.  See 38 C.F.R. § 3.12(b)(6) (2014) (providing that the bar to benefits based on being AWOL in excess of 180 days is inapplicable where there were compelling circumstances for the absence).  

In a statement dated in June 2013, the appellant reported that while AWOL he was seen at the Mississippi Regional Center for the Blind and was referred to a Dr. Myers in Memphis, Tennessee, who told him that if he a had been seen two weeks later he would have been blind.  Records of this treatment would potentially be relevant to whether there were compelling circumstance for the period of AWOL; hence, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).  He also reported receiving Social Security Administration (SSA) disability benefits for the past 18 years, and he appears to contend that these would be relevant to his appeal.  VA has not yet asked the appellant to provide the records or authorize VA to obtain them.

Accordingly, this appeal is REMANDED for the following:

1.  Ask the appellant to authorize VA to obtain records of his treatment for eye disabilities before service, during his period of AWOL and since service.  If he does not provide the authorizations, tell him that he may submit the records himself.  Then obtain the records

2.  Obtain records of SSA disability decisions and underlying records.

3.  Inform the appellant of any records that cannot be obtained, of the efforts made to obtain them, and of what further actions will be taken with regard to his claim, including its possible denial.

4.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


